Koontz, J.,
concurring in part and dissenting in part.
*485I concur in parts I, II and IV of the majority opinion. I respectfully dissent from part III holding that an uncounseled misdemeanor conviction resulting in a conditionally suspended jail sentence cannot be used in the penalty phase of a subsequent prosecution to enhance punishment under a statutory recidivist provision.
In Scott v. Illinois, 440 U.S. 367 (1979), the United States Supreme Court held that “actual imprisonment is a penalty different in kind from fines or the mere threat of imprisonment . . . warrant [ing the] adoption of actual imprisonment as the line defining the constitutional right to appointed counsel.” Id. at 373 (emphasis added); see also Nichols v. United States, _ U.S _, 114 S. Ct. 1921, 1925-26 (1994). By equating “actual imprisonment” with “a jail sentence imposed and conditionally suspended,” the majority establishes a restriction on the use of the suspended sentence in uncounseled proceedings neither contemplated nor required by the holding in Scott.
In my view, the majority incorrectly reasons that the broad discretion vested in our trial courts by Code § 19.2-306 to revoke suspended sentences supports the conclusion that a suspended sentence is equivalent to actual imprisonment for the purposes of enhanced punishment in a subsequent prosecution. A suspended sentence is not merely a punishment applied solely for the purpose of obtaining the power of revocation but is also a tool to be used in facilitating the reform of the defendant. See, e.g., State v. Setzer, 242 S.E.2d 509, 511 (N.C. Ct. App.), review denied, 245 S.E.2d 780 (N.C. 1978). At the very least, a suspended sentence may be used as a “mere threat of imprisonment” to impress upon the defendant the seriousness of his or her crime and the potential for actual imprisonment if the defendant commits subsequent criminal acts. Although the threat of imprisonment for noncompliance is an empty one if the underlying conviction was obtained without counsel or waiver thereof, the threat may nonetheless be potent in its import to the defendant that he or she has been spared imprisonment and is being offered an opportunity to reform. In any event, regardless of the success or failure of imposing a suspended sentence in terms of rehabilitation of the defendant, the trial court’s discretion to revoke suspended sentences does not extend to those imposed where the defendant was convicted without counsel or a valid waiver of counsel.
*486Thus, while it would be improper to revoke a suspended sentence imposed following a conviction obtained without counsel or a valid waiver of counsel, the fact that a suspended jail sentence amounts to a threat of imprisonment to be imposed by revocation does not render the conviction invalid under Scott. So long as the defendant is not actually imprisoned as a result of the conviction, the conviction remains valid under Scott and may be used to enhance punishment for a subsequent conviction. See Nichols, _ U.S. at _, 114 S. Ct. at 1928.
In short, nothing in Scott or Nichols alters the Supreme Court’s mandate in Argersinger v. Hamlin, 407 U.S. 25 (1972), that “no person may be imprisoned for any offense . . . unless he was represented by counsel at his trial.” Id. at 37. Griswold was never imprisoned for his 1983 conviction, and, accordingly, that conviction is valid and could properly be used to enhance his sentence for the instant conviction.
Because I agree that the trial court improperly admitted evidence of Griswold’s 1985 conviction during the guilt determination phase of his trial, I would remand on the basis of that error.